The opinion of the Court was delivered at a subsequent day in the same term by
Weston C. J.
We think it was competent for the Judge below to allow the amendment objected to, upon the evidence before him, under the motion made for that purpose. Upon the -other point the exceptions are sustained. It appears, that the plaintiff consented to and directed the suit; but as the case stands, it further appears, that he had at the time no .interest whatever in the note. It may be prosecuted in the plaintiff’s name, with his consent; but not, if he has no interest in it, unless the suit was brought under the direction of the party, to whom the note belonged, Bradford et al. v. Bucknam, 3 Fairf. 15.

Exceptions sustained.